UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-2407



PERCY MOORE BELL,

                                             Plaintiff - Appellant,

         versus

THE COCA-COLA   COMPANY;    CORPORATE   SERVICES
MANAGEMENT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-96-768)


Submitted:   November 21, 1996          Decided:     December 12, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Percy Moore Bell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. Bell
v. Coca-Cola Co., No. CA-96-768 (E.D. Va. Sept. 18, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2